 18DECISIONSOF NATIONALLABOR RELATIONS BOARDMeijer,Inc:, d/b/a Meijer's Thrifty AcresandRetailStore Employees Union,Local 876,Retail ClerksInternational Association,AFL-CIOand Consoli-dated Independent Union,Local 951,Party to theContractConsolidated Independent Union,Local 951andRe-tailStoreEmployees Union,Local 876,RetailClerks International Association,AFL-CIO andMeijer Inc.,d/b/a Meijer's Thrifty Acres,Party tothe Contract.Cases 7-CA-11623 and 7-CB-3246January 8, 1976DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND PENELLOOn October 10, 1975, Administrative Law JudgeRobert M. Schwarzbart issued the attached Decisionin this proceeding. Thereafter, Respondent Meijer,Inc.,and Respondent Consolidated IndependentUnion, Local 951, filed exceptions and supportingbriefs and the Retail Store Employees Union, Local876,Retail Clerks International Association, AFL-CIO, filed a Motion to Strike Exceptions of Respon-dent Consolidated Independent Union, Local 951,1 abrief in support thereof and in support of the Admin-istrative Law Judge's decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, Meijer, Inc., d/b/aMeijer's Thrifty Acres,Walker,Michigan, its offi-cers, agents, successors, and assigns, and Consolidat-ed Independent Union, Local 951, its officers,agents, and representatives, shall take the action setforth in the Administrative Law Judge's recommend-ed Order.iThe motion to strike the Respondent Union's exceptions was based onapparent untimeliness if served on the Board by mail The motion wasdenied as the exceptions were in fact hand delivered and timely received bythe Board.2The Administrative Law Judge incorrectly stated in fn 50 of his Deci-sion that reimbursement was ordered inSpartans Industries, Inc,169 NLRB309 (1968) ,We view the error as having no effect upon the appropriatenessof his recommended remedy asSpartansis factually distinguishable particu-larly because that case arose in a right-to-work state Thus, it may be pre-sumed that there was no union-security clause and dues deductions werenot compulsory under the bargaining agreement unlawfully extended thereDECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative Law Judge:These consolidated cases I were heard at Detroit, Michi-gan, on March 27 and 28 and April 21, 22, and 23, 1975.The charge 2 and first amended charge in Case7-CA-11623 were filed on December 5, 1974, and Febru-ary 3, 1975, respectively, while the respective charge andfirstamended charge in Case 7-CB-3246, were filed onJanuary 28 and February 3, 1975. The consolidated com-plaint, issued February 19, 1975, and answers filed theretoby Respondent Meijer, Inc., d/b/a Meijer's Thrifty Acres,and Consolidated Independent Union, Local 951, hereincalled CIU, place in issue whether Meijer has violated Sec-tion 8(a)(1), (2), and (3) of the National Labor RelationsAct, as amended, and whether CIU has violated Section8(b)(1)(A) and (2) of the Act. The respective parties havefiled able briefs.Upon the entire record herein, my observation of thewitnesses and upon consideration of the briefs, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONThe consolidated complaint alleges and the answer ad-mits that the Respondent Employer, a Michigan corpora-tion with its principal offices in Walker, Michigan,' is en-gaged in the retail sale and distribution of groceries,appliances, clothing, and other consumer hard and softgoods and related products at its various retail store outletswithin the State of Michigan. During the calendar yearending December 31, 1974, which period is representativeof its business operations during all times material, the Re-spondent Employer received gross revenues in excess of $1million from the retail sale of merchandise at its variousstores and, during that same period, purchased and causedto be transported and delivered to its various Michiganstores and outlets, such goods and materials valued in ex-cess of $1 million, of which goods and materials valued inexcess of $50,000 were transported to stores and warehous-es within the State of Michigan, directly from points out-side the State of Michigan. I find therefrom that at alltimes material herein the Respondent Employer has been1The name of the case appears as amended,sua sponte2All charges herein werefiled byRetail Store Employees Union, Local876, Retail Clerks International Association,AFL-CIO3The location of the Respondent Employer's main office appears hereinin conformity with the amendment to the consolidated complaint made atthe hearing.222 NLRB No. 20 MEIJER'S THRIFTY ACRES19engaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.II.THE LABORORGANIZATIONS INVOLVEDCIU and the Charging Party arelabor organizationswithinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESployed at the Employer's 17 retail establishments andwarehouse located in Grand Rapids, Michigan, andenvirons, including all full-time and regular part-timeemployees at the Employer's Thrifty Acres stores, butexcluding employees working in the bank, shoe repair,barber shop, beauty shop, major appliances, credit,and bakery departments, office clerical employees,store managers, assistant store managers, departmentmanagers, and all other supervisors as defined in theAct.A. The IssueThe consolidated complaint alleges that the Respon-dents, Employer and CIU, had unlawfully imposed andenforced their collective-bargaining agreement and itsunion-security provisions, effective at theRespondentEmployer's 24 other Michigan retail stores, on the employ-ees of Meijer's most recently opened store in Plymouth,Michigan, as the Plymouth employees had not designatedthe CIU as their representative prior to the affording ofsuch recognition and the application of the contract. ThePlymouth employees, it is contended, were thereby de-prived of the right to choose their own bargaining repre-sentative. The Respondents do not deny the absence ofsuch authorization but assert that the Plymouth store is anaccretion to the previously established multilocation unit.Of course, if the Respondents are correct, any apparentdeprivation of Section 7 rights would not be applicable andtheir conduct would not be violative of the Act.B. BackgroundThe Respondent Employer commenced operations as asmall grocery store in Grand Rapids, Michigan, in 1934,but thereafter opened additional facilities. Since 1951, theRespondent Employer has recognized the CIU as the ex-clusive bargaining agent of its employees in a multistorechainwide unit. As the Respondent Employer opened newstores, the employees therein were automatically includedin the coverage of whichever bargaining agreement withthe CIU was then in effect.Pursuant to representation petitions filed by a sister localof the instant Charging Party, the Board issued its deci-sion 4 on May 9, 1963, directing an election in the followingunit:All full-time and regular part-time employees em-'SeeMeyer Supermarkets, Inc,142 NLRB 513, where the history of theRespondent Employer until 1963 is set forth. In reaching its conclusion toestablish a multistore unit, the Board, in that matter, rejected the RetailClerks revised position that two separate units of the employeesin (1) theCompany's then 14 supermarkets and sole warehouse and (2) the first of itsThrifty Acres stores, respectively, should be found appropriate. The firstThrifty Acres store had been opened after the filing of the original petitionin that case and was, in effect, an expanded former company supermarketsituated in Grand Rapids. The differences between the new Thrifty Acresstore and the previous supermarket were that the former occupied fourtimes the space of the supermarket, the staff was increased from about 50employees to approximately 175 and two-thirds ofitsmerchandising areabecame allocated to the sale of nonfood items The Board, there, contrary tothe position of the Retail Clerks, also included in the unit the two evennewer Thrifty Acres stores in Holland and Muskegon, Michigan, one ofwhich, too, had been expanded from a former Meijer supermarketAt the time of the 1963 Decision and Direction of Elec-tion, the unit therein found appropriate consisted of ap-proximately a thousand employees. The CIU was thereaf-ter certified as bargaining representative.An effort by a local of the International Brotherhood ofTeamsters, Chauffeurs and Warehousemen of America, tosever the warehouse from this overall bargaining unit, wasrejected by the then incumbent Regional Director for Re-gion 7 in his Decision and Order,5 dated July 19, 1966.In the years that followed, the Respondent Employercontinued to open additional Thrifty Acres stores, until byNovember 1, 1974, under the same corporate structure,Meijer operated a total of 24 stores in various Michigancommunities .6As noted, as each new store was added to the Respon-dent Employer's chain, it was treated by the Respondentsas an accretion to the existing unit and their collective-bargaining. agreement was effectuated at each location .7Accordingly,it isundisputed that the union-security provi-sionof the collective-bargaining agreement, requiringunion membership as a condition of continued employ-ment after a probationary period of 30 days was enforcedas to all recently hired employees,' as was the provision for5Meyer, Inc, and its wholly-owned subsidairy, Meyer Wholesale Inc,Case7-RC-7351 (unpublished) In dismissing the petition therein on the groundthat severance of the warehouse was not warranted on either a craft ordepartmental basis,the Regional Director found similarities as well as dif-ferences in the operation of the warehouse and stores. The Regional Direc-tor, noting the Board's 1963 Direction of Election, the centralization ofmanagement,labor relations,and employee interchange,concluded that itwould not be warranted to disturb a well-established bargaining relation-ship unless required by the dictates of the Act or by compelling circum-stances, neither of which exceptions, he found, existed.6At the time of the 1963 Board decision, the Respondent Employer hadsupermarkets in Greenville, Ionia, Kentwood, Grand Rapids (three stores),Wyoming, Walker, Battle Creek, Grand Haven, and the three Thrifty Acresstores previously noted at Grand Rapids, Holland, and Muskegon Severalother stores in existence in 1963 have since closed The record revealed thatfrom 1963 until November 1974, the Respondent has openedadditionalThrifty Acres stores in the following Michigan metropolitan areas. GrandRapids, Kalamazoo, Portage, Lansing (two stores) Okemos, Jenison, Ypsi-lanti,Flint (two stores), and Jackson No new supermarkets have beenopened since 1963 and many of its former supermarkets were expanded andreopened as Thrifty Acres stores. Accordingly, as of November 1, 1974, theRespondent Employer was operating a total of 24 stores at the above locali-ties, of which 5 were supermarkets and the remainderThrifty Acresstores.The Respondent Employer's corporate offices in Walker are in a suburb ofGrand Rapids'The successive collective-bargaining agreements have also been appliedto the employees at the Respondent Employer's warehouses, which now aretwo in number8 The record revealed that since 1951, the Respondents have negotiatednine complete contracts with respect to the instant unit, the most recent onebeing effective from 1972,to August 9, 1975. During their bargaining rela-Continued 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe deduction from wages of dues and initiation fees .9The Respondents,relying on the above-described priordecisionsby theBoard and the Regional Director estab-lishing and maintaining the multilocation unit,continua-tion of policies in effect at the time of the Board's 1963decision,the extensive evidence of centralized manage-ment control over operating procedures,personnel, pur-chasing, labor relations,employerwide seniority,advertis-ing, and other areas introduced into the record herein anda long multilocation bargaining history, argue,contrary tothe General Counsel and ChargingParty,thatthe Plym-outh store is a true accretion to the existing unit.C. The Plymouth StoreAs noted, the Plymouth store became operative on No-vember 19, 1972. Designated by the Respondent Employeras Store No. 32, it occupies approximately 250,000 squarefeet, has about 60 checkout counters, and, at the time ofthe hearing, employed approximately 164 full-time and 310part-time employees 10 in the bargaining unit.) l The store isdirectly supervised by William Hildreth, the store manager,three line managers for food products, hard goods, and softgoods, respectively, who report to Hildreth, a security man-ager, and 27 department managers who report to their re-spective line managers.The Respondent Employer began to interview pros-pective employees for the Plymouth store on or about Sep-tember 1, 1974, at the nearby Canton Township firehouse.The Plymouth store opened with a total work force ofabout 892,12 including 668 bargaining unit employees. Ofthe 668 employees in unit classifications, 61 were perma-nent transferees from other stores, 441 had been hired inthe Plymouth area during the late summer and early fall of1974 and had worked at other Meijer stores before beingtransferred to the Plymouth store 13 and 166 employees hadbeen locally hired and trained at the Plymouth store.14tionship, they have also agreed upon a total of two contract amendments,one supplement and eight wage reopeners9The language of the Respondents'most recent collective-bargainingagreement anticipates that the contract would be applied to additional facil-ities.Accordingly, art 2.1 of the agreement broadly specifies without limit-ing language,that CIU is the "exclusive bargaining agent for employees ofMeijer, Inc ," while art. 13.9 provides for the negotiation of contract supple-ments to cover terms and conditions of employment in the event that theRespondent Employer should acquire an additional unit or units that do notinclude supermarket operations.1 i Part-time employees work a minimum of 14 hours a week.The recordrevealed that most employees start their employment in the RespondentEmployer's stores on a part-time basis and thereafter become full time.iIn addition to the foregoing,there were also present on the premisescertain employees whom the respective parties contend should not be prop-erly included in any appropriate unit These include two clerical employees(the store manager's secretary and another clerical employee who followsthrough on advertising), three management trainees,regarded as superviso-ry, 12 security employees, and employees of the leased departments, whichinclude beauty shop and pharmacy employees12Nonunit personnel included 30 managerial employees, all of whomtransferred from other stores, 24 office and professional employees,and 116seasonal employees.13These employees had been hired at the Plymouth store, but had workedat stores in Flint,Lansing,Jackson,and Ann Arborprior to the opening ofthe Plymouth store in accordance with a program that affords new employ-ees training experience at established facilities14 It is undisputed that during the weeks of the Plymouth store's "GrandOpening,"80 less-experienced Plymouth store employees were sent theHowever, the employee complement deemed necessary tomeet the increased volume ofbusinessat the "GrandOpening" and the close-following Christmas shopping sea-son, thereafter was reduced to the approximately 47415full-time and part-time unit employees indicated above.In early November 1974, shortly before the opening ofthe Plymouth store, newly hired employees were requiredto attend a series of orientation meetings at the Plymouthstore.At these meetings, each employee was given a newemployee personnel kit containing,interalia,an employeehandbook, which, in addition to summarizing the Respon-dent Employee's history, policies, and benefits, informedemployees that on completion of their 30-day probationaryperiod, they "will become a member of" CIU. The person-nel kit also contained a CIU business envelope containingan application for membership in CIU, a dues checkoffauthorization and an enclosure entitled, "Why You ShouldJoin and Be Members of Consolidated Independent,Union Local 951." This document, listing the benefitsavailable through negotiated contracts and CIU member-ship, also informed employees that membership has beenmade a condition of employment under all CIU con-tracts,16 with dues to become payable on completion of the30-day probationary period." During the orientation meet-ings, Store Manager Hildreth introduced various companyofficials, including FredMeijer, company president, andCIU officials, who, respectively, addressed the new em-ployees.lsIt isundisputed that since the opening of the Plymouthstore, the collective-bargaining agreement between the Re-spondents has been fully implemented and that the union-security provisions therein have been enforcedas to all reg-ular full-time and part-time employees whohavecomplet-ed their 30-day probationary period. Accordingly, duesand initiation fees have been withheld from the pay ofPlymouth store employees.It islikewise undisputed thatthe recognition afforded CIU and the effectuation of theRespondent's collective-bargaining agreement was not pre-ceded by or based on a submission of authorization cardssigned on behalf of the CIU by Plymouth store employees.D. Method of OperationIn support of the Respondents' contentions, much evi-dence has been adduced to show the centralized nature oftheRespondent Employer's operations. Thus, the retailstores are under the general supervision of Jack Koetje,vice president. Three district managers, each responsiblefor the operation of seven or eight stores, report to Koetje.work at the Respondent Employer's Jackson store, while 30 experiencedcashiers from the Jackson store were brought into the Plymouth store toassist with the initial operation.15The current personnel complement at the Plymouth store, found above,reflects the stipulation of the parties at the hearing This number is thusdeemed more accurate than the figure of 397 employees shown in RespEm1p Exh 17.CLU has a collective-bargaining agreement with one other employerbesideMeijer17The personnel kit also included a welcoming letter, a list of work rules,and other miscellaneous documentsisThe record shows that the union officials although introduced by Hil-dreth, did not conduct their part of the meeting in the presence of companymanagement MEIJER'S THRIFTY ACRES21There is no geographic orientation to the assignment ofdistrictmanagers. Districts are set up so that each districtmanager has responsibility for approximately the samesquare store footage and effort is made to have some Thrif-tyAcres and some supermarkets in each district. Whiledistrictmanager assignments are not permanent as to dis-trict,at all times material herein, the manager over thedistrict which includes the Plymouth store has been Leo-nard Krampe.19 Koetje and the district managers are basedin the Walker offices.New stores are set up with the assistance of specialists forthe various departments, who are also based in the centraloffices. Specialists 20 prescribe the layout for the respectivedepartments in each store, specify how shelf space shall beallocated productwise in their departments, both initiallyand subsequently, pursuant to seasonal and other promo-tions. As liaison between the various stores and the centraloffice, specialists attempt to visit each new store once aweek and the older,'established stores every 2 weeks forvisits lasting from about 1-1/2 to 2 hours. During theirvisits to stores, specialist check the housekeeping conditionof their respective departments, verify compliance with theRespondent Employer's centralized pricing policies, dis-play and shelf allocation, and check the order books toinsure that the department managers have written the re-quired two orders per week for additional merchandise andgoods 21 Specialists also check the movement of invento-ry 22 and report their observations to the buyers, also basedat the main office. The buyers purchase goods for all storesand warehouses, direct the flow of inventory from thewarehouses to the outlets, and control pricing, includingmarkdowns. The same merchandise is carried at all stores.For approximately the past 4 years, labor relations havebeen centrally managed by the labor relations departmentpresently consisting principally of Labor Relations Manag-er Boyer and his associate. All personnel and payroll re-cords are kept at the central offices and store managers areexpected to communicate with'the labor relations directoror his associate and their respective district managers withrespect to discharges of seniority employees 2319Krampe's seven store district also includes two stores in Grand Rapids,two in Lansing, and stores in Okemos and Ypsilanti, respectively20 There are specialists for each of the Respondent Employer's retail de-partments and a service specialist in charge of cashiers and the courtesydesks,all of whom are also based in the central offices in Walker Theyreport to the head specialist in their own area'of competence and are re-sponsible for their departments in all of the Respondent's storesHowever,there are two grocery specialists, one'of whom visits the grocery depart-ments,in 13 stores while the other covers the remaining 1221 In each department,the department manager functions as order writer,requisitioning additional goods through the main office. Orders are trans-mitted by MSI machine to the main office where they are received by coor-dinators whose responsibility it is to see that orders are correctly and timelydelivered. However, in its grocery departments alone, the Respondent Em-ployer has instituted an automated reordering system which provides for thefilling of a series of standard orders based on computerized data. However,standard orders may be modified at the store as warranted.22 "Dollar"inventories are taken about four times a year in each store byitinerant crews working out of the home office,while product inventoriesare taken in each department under the aegis of the specialists. Specialistsalso help to train new store managers.23 It is undisputed that store managers may independently terminate pro-bationary and nontsnit employees such astheir secretaries,except for rea-sons of theft, at which times they are required to seek clearance They alsoBoyer checks proposed personnel actions, in terms ofconformity with the collective-bargaining agreement in or-der to avoid grievances and, where required, participates inthe grievance procedure as company spokesman at thethird step. Although the store manager serves as employerspokesman at the second stage of the grievance procedure,he normally would have consulted previously with the la-bor relations department.Store managers serve as advisersin subsequent grievance steps. The labor relations repre-sentatives are also involved in ascertaining that the con-tract is followed with respect to seniority and other termsin cases of employee layoff, recall, job bidding, and thefilling 'of vacancies.While no comprehensive labor rela-tions policy has been published, since January 1973, thelabor relations director has prepared and issued about 24topical labor letters, generally consisting of one page, andfrequently receives calls from district and store managerswith respect to current problems.Advertising, too, principally in newspapers, is centrallyadministered by a Walker-based director of advertising.About 95 percent of the Respondent Employer's advertis-ing is the same for all stores with a variance of up to 5percent of the utilized space to publicize events at individu-al stores.All facilities, including the Plymouth store, are subject toadditional forms of centralized authority. Accordingly,management has prepared and furnished the stores with avery comprehensive policy and proceduremanual,which,as its name indicates, details the Respondent Employer'svarious policies and the approved methods of handling theforeseeable aspects of its operations. The record also con-tains examples of various miscellaneous policy statementsand directives as to how local management is to conductitself in a variety of situations, including, as an example,inspections pursuant to the Occupational Safety andHealth Act of 1970.Staff size is determined in accordance with labor bud-gets 24 prepared at headquarters. Postprobationary employ-ees who transfer from one store to another retain their se-niority 25 for all purposes and transfer procedures, layoffand recall are all centrally administered in accordance withthe collective-bargaining agreement.New employees are oriented in part by exposure to train-ing materials and presentations prepared at the home of-fice and they may be sent at Respondent Employer's op-tion to work temporarily in other Meijer stores in order togam additional experience.The days and hours of operation for the various storesissue oral or written reprimands to all employees,as warranted,recordingsame.Store managers may suspend all categories of employees of Met'er'sand the leased departments for intoxication, customer'discourtesy,or otherserious infractions,without regard to the cooperation received from theleased department employing the individual. The district manager in con-junction with the labor relations department would thereafter determinewhether employees whom store managers may have suspended for stealingor other criminal conduct should be prosecuted or otherwise further disci-plined.24 Labor budgets prepared weekly for each store and divided into depart-ments,show the amount that a given store department may spend on laborbased on a percentage of that department's sales receipts.25 Employees transferred between the distribution centers, stores, andmaintenance department,however,commence new seniority dates for alljob purposes, excluding fringe benefits and layoff 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDare determined in the Walker office which,through its li-censee coordinator,also negotiates leases with the tenantdepartments independently of the local store managers.Store managers may contact maintenance contractors toseek such necessary services as snow or garbage removalfrom lists furnishedby thecentral office.Store managersare expected to ensure the smooth operation of their re-spective units in conformity with company policies. Includ-ed in their responsibilities is enforcement of the Company'spolicy of progressive discipline whereunder employees aresubjected to penalties of increasing severity for repeatedbreaches of the Respondent Employer's work rules andpolicies. Employee performance,whether for praise or pen-alty, is recorded on change of status forms, Meijer supplieddocuments,which are prepared by the initiating depart-ment manager are thereafter signed by the store managerand sent to the district manager for his approval.DistrictManager Krampe testified that disciplinary measures tak-en against employees with seniority are first approved byhim in advance of receipt of the change of status form andthat he checks such forms to determine whether the previ-ously determined course of action is accurately reflected 26Such documents, including personnel interview forms, alsoprovide the district managers with an opportunity to verifywhether prescribed disciplinary procedures are being fol-lowed in the case of centrally discovered offenses.In thisregard,the central office also employs mystery shopperswho travel to the various stores posing as customers. Theynote inaccuracies by cashiers such as making incorrectchange or leaving unchecked merchandise on the bottomof shopping carts. Mystery shoppers'reports serve as basesfor effectuating the Respondent Employer's policy of pro-gressive discipline.Effectuation of progressive discipline ischecked bythe district manager who learns of the problemby his copy of the mystery shoppers' reports and of thecorrective steps taken by the reports forwarded to his of-fice.The administration of vacations and personal holidays ispartially automated in that the central office sends com-puter printouts in advance of the vacation season or theemployee's birthday, as the case may be, showing theemployee's vacation or personal holiday entitlement. Theseare passed on to the employees by local management.However, employee vacations are actually scheduled bytheir local department managers.The Respondent Employer, during the past 2 years, hasalso introduced at six of its stores, not includingthe Plym-outh facility, a computerized method of scheduling the as-signment of cashiers.This system was based on individualcash register tape readings in order to document the pat-tern of sales. Data compiled for the computer includedstore sales history, available equipment,including types ofcash registers,the type and sales time of merchandise sold,the volume of business at given hours, and the work availa-bility and seniority of individual cashiers. From the fore-going, weekly computer printouts are sent to each of theinvolved stores that serve as a basis for cashier scheduling26 The great majority of the change of status forms forwarded to thedistrictmanager'soffice relates to purely mechanical changes,notingchanges of address,marital status,and similar mattersand assignment in the service department 27 In stores wherethis function is not automated,cashier scheduling is per-formed by the service managers.Theymay also alter thecomputer printed schedule in relevant stores, as requiredby circumstances28Fringe benefits are centrally administered and are avail-able to all eligible employees on a companywise basis. Newemployees are informed of the existence of these benefitsinitially through materials furnished them by the Respon-dents in the above-described new employees personnel kitdistributed at orientation meetings.29Cash receipts earned by each store are deposited in amanagement-designated bank. The local store managercannot withdraw funds from these accounts once depositedand retains control over those funds utilized for the pur-chase of wine and beer which must be paid for at the timeof delivery.The Respondents'witnesses testified throughout the pro-ceeding that the procedures outlined herein had not mate-rially changed since the decisionsby theBoard and itsRegional Director in 1963 and 1966, respectively.The GeneralCounsel and the Charging Party contendthat the above attributes of centralized control over theRespondent Employer's chain of stores do not warrant afinding that the Plymouth store is an accretion to the ex-isting unit. In support of their position,they indicate areasof local store autonomy and argue that many of the factorsrelative to centralization effecting the Plymouth store arenot indigenous to the nature of the operation but arisefrom application of the collective-bargaining agreementbetween the Respondents,whichthe General Counsel andCharging Party assert had been unlawfully applied to thePlymouth store in the first instance 30With respect to local store autonomy,the record re-vealed that the stores are separately evaluated by centralmanagement as toprofitabilityand performance,and thatstore managers have independent authority to (1) hire newemployees, (2) dischargeprobationaryemployees,(3) re-lease seasonal employees, (4) discipline employees by wayof oral and written reprimands, (5) determine their ownwork schedule, (6) suspend employees of Meijer's and ofthe leased departments for serious infractions during work-ing hours such as intoxication or rudeness to customers,pending disposition by the central office, (7) rehire laid off27 The service specialist is in charge of the service departments i at all 25stores.Service department employees include cashiers in their various cate-gories, including those at the checkout counters,the cash office,and at thecourtesy desk,and baggers.Cashiers constitute approximately 40 percent ofthe overall bargaining unit.28Another computerized operation utilized in the Respondent Employer'soperations in the stock status report,which indicates to buyers the amountof particular products in stock, how much of same is in the warehouses andwhat has been shipped to the stores29 Fringe benefits include paid hospitalization and life insurance, dentaland pension plans,school tuition reimbursement, paid sick leave and per-sonal holidays,funeral leave, eyeglass program,and other items.30 Support for the latter premise may be drawn from the undisputed au-thority of the store manager to independently control the employment ofnonumt employees such as his secretary,probationary and seasonal em-ployees and guards,leading to an inference, argued by the, General Counseland Charging Party.that the restraints on the store manager with respect topersonnel matters affecting bargaining unit employees exist for the purposeof avoiding grievances which might otherwise arise under the Respondent'scollective-bargaining agreement MEIJER'S THRIFTY ACRES23guards on the basis of company need and his estimate oftheir abilities,without regard to seniority, and (8) directinvoluntary overtime work in conjunction with the depart-ment managers, and are generally in charge of the day-to-day operation of their stores. In addition to the foregoing,Plymouth Store Manager Hildreth testified that he wasgenerally responsible for the hire of the great majority ofthe employees for his new facility. He also had recom-mended two of the three line managers for their jobs, hadmade recommendations for the placement of departmentmanagers in his store,31 all of whom transferred in fromother stores, independently designates one of the line man-agers or the security manager to serve as closing manager.32Hildreth further testified that if he planned to be awayfrom the store for less than 1-day, he would independentlyappoint his replacement. In instances of more prolongedabsencesand in anticipation of his vacation periods, hewouldmake a recommendation to District ManagerKrampe as to who should serve as acting store manageruntil his return. Krampe would then make the decision.Hildreth has also recommended approximately 30 wage in-creases for management personnel,all but five or six ofwhich were approved. He also has made recommendationsas to the hire of management trainees whom he had initial-ly interviewed 33 and that he had effectively recommendedthe departmental placement of one of the three manage-ment trainees in the Plymouth store.34 Hildreth alsoaverred that, in practice, he has delayed or modified theadministration of the Respondent Employer's above-notedpolicy of progressive discipline without reaction from thecentral office.With regard to intrastore transfer requests,Hildreth has made recommendations to the relevant lineand department managers and the department managersfinally decide the same with Hildreth's advice. Hildrethbelieves that probationary periods for employees havebeen extended by his store line managers on his advice, butcould not recall individual instances. He also could reducethe labor budgets in his store by scheduling fewer workinghours, as long as his store functioned properly.Similarly at the store level, department managers ap-prove employee breaks, prepare employee interview andchange of status reports, release employees for reasons ofillness or for personal needs, record the reprimands theyadminister, schedule the vacations of employees in theirdepartments on the basis of the centrally computed entitle-mentas set forth'in the computer printout. As noted, with31The record is clear that District Manager Krampe,rather than the storemanager,has authority to determine the placement of management person-nel.However,with respect to the effectiveness of Hildreth's suggestions tocentral management for,the filling of managerial positions,he testified thatabout 25 of his recommendations were followed and that 4 or 5 were not32 The closing manager is in chargeof thestore during the remainingevening hours after Hildreth has left for the day.33Hildreth denied making recommendations as to management traineeswhom he had not interviewed initially34 The record revealed that two of the management trainees at the Plym-outh store had been promoted from within the bargaining unit and the thirdhired from the outside. Hildreth knows of no company policy as to whetherhe should make recommendations as to their hire,but his testimony as tothe practice is set forth herein. Accordingly,as Hildreth did not conduct theinitial interview of the third management trainee,he made no recommenda-tion as to his hire,but was able to make a recommendation as to theapplicant's placement.the store manager's approval, they may designate employ-ees to work overtime on a mandatory basis 35 Departmentmanagers also arrange the work schedules of the employeesin their department. Courtesy desks at the various stores,including Plymouth,are authorized to deal with customercomplaints and to cash their checks.While much of the foregoing is established in the recordwithout dispute, Krampe, contrary to Hildreth,testifiedthat store managers play no role in deciding who will re-place them at vacation time or otherwise, an area left solelyto the district manager. Krampe testified that he hires andplaces management personnelwithno input from the storemanagers.Managerial personnel are trained to serve asclosing managers at the central office at formally conduct-ed semiannual seminars.Traveling about 12 hours a week,Krampe visits the stores in his district once or twice eachweek and monitors them regularly through use of the em-ployee interview forms, change of status reports, and cash-ier reports that cross his desk. According to Krampe, storemanagers may not deviate from promptly administeringthe RespondentEmployer'sprogressive discipline policieswhere indicated, including those noted from mystery shop-pers' and cashier's reports which he regularly verifies fromthemonitoring means at his disposal. He also challengedthe testimony of a Plymouth store employee called as awitness by the General Counsel, that her department man-ager had the authority to independently cut short the train-ing assignment to temporarily work at another store thathad been given to her and several other new employees.36Krampe testified that local store management may notvary from the labor budgets assigned, except in the case ofthe new stores, which, during their initial periods of opera-tion, are considered exceptions.From my observation of the witnesses, noting the logicand probability of his testimony as the senior official of alarge store operating at a substantial distance from the cen-tral office, the above-described testimony of Hildreth iscredited over the more partisan testimony of Krampe. Hil-dreth testified forthrightly with respect to his daily experi-ences, describing his authority as understood and prac-ticed.Hildreth did not hesitate to indicate areas whichwere unfamiliar or unknown to him, and he appeared to beloyal to the interest of the Respondent,noting that, in hisview, the Plymouth store, as presently constituted, couldnot operate without the supportive services of the centraloffice. Accordingly, Hildreth's description of his duties andautonomy as Plymouth store manager, set forth above, ishereby accepted.The General Counsel and Charging Party alsoindicatethe geographic separation of the Plymouth store from otherstores in the chain, as the first Meijer facility in the Detroitmetropolitan area. The record revealed that the Plymouth35Having found that the pricing policies are wholly within the control ofthe central office, I credit the testimony of Krampe and Koetje to the effectthat department managers may not vary directed price markdowns,as thisarea is basic to the successful operation of the Respondent Employer's busi-ness and its customer relations.36While Krampe denied that department managers have authority to endsuch training assignments,he did not denythat the described incident hadactually occurred.Nonetheless,from the weight of the evidence relating tothe centralized administration of training procedures, it would appear thatthe department manager had exceeded his authority in this regard 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore is about 155 miles from the central office. The nearestMeijer store to the Plymouth facility, at Ypsilanti, is ap-proximately 18 miles away. The next nearest facility isabout 49 miles distant, while three stores are within a rangeof 64 to 69 miles from Plymouth. Approximately 18 of theRespondent Employer's remaining stores are from 110 to188miles from the Plymouth store. Of these, about 14stores are at least about 139 miles from the Plymouth facil-ity,with most being much further removed. The Plymouthoutlet is approximately 89 miles from the Battle Creekstore, the nearest existing facility operative at the time ofthe 1963 Board decision.The current complement of employees working in bar-gaining-unit classifications in all of theRespondentEmployer's stores has increased from approximately 1,000employees at the time of the 1963 certification to about9,000 at the time of the hearing,37 a point also noted by theGeneral Counsel.In addition, the General Counsel indicated an absenceof significant employee interchange after the initial period.The original staffing of the Plymouth store has been de-scribed above. Since the opening of the Plymouth facility,the record revealed that there have been five permanentand temporary transfers, respectively, to the Plymouthstore by bargaining unit employees, the permanent trans-fers being caused by either area or companywide bumping.One more employee who had temporarily transferred tothe Plymouth store from another Meijer outlet is presentlyat a third facility.38E. AnalysisThe question of whether a group of employees constitutean accretion to an existing uni+ so that the group is gov-erned by the larger unit's bargaining representative is simi-lar to the issue of a particular unit's appropriateness forbargaining purposes.InHaag Drug Company, Incorporated,39the Board reaf-firmed its policy that a single store in a retail chain, likesingle locations of multilocation enterprises in other indus-tries is presumptively an appropriate unit for bargaining.In theHaagcase, the Board recognized that retail chainoperations nearly always involve a high degree of centrali-zation, especially in the areas of recordkeeping, merchan-37 The finding that 9,000 employees presently work in unit classificationsrather than the total of 6,172 shown in Resp Empl Exh 17 is predicated onthe testimony of Vice PresidentKoetje Asthe stipulated employee comple-ment for the Plymouth store as notedabove,varied from the number ofemployees in that store shown in that exhibit,itwould appear that theexhibit is in some respects less than completely accurate38 The Respondent Employer presented evidence with respect to inter-change at its store 11 in Grand Rapids and store 27 inYpsilanti,as repre-sentative of its older and newer stores, respectively,seeking to establish thatemployee interchange was more pronounced throughout its chain than atthe Plymouth store.Accordingly,in the period from January1,1974,through April14, 1975,33 employees transferred to store I 1 and 20 transfer-red from that store In the same period,34 employees transferred to store 27and 61 employees moved from there to other Meijer facilities.However, thisdata cannot necessarily reflect the experience of the Plymouth store This iseven more true of the unclassified totals of employee transfers since Meijerbean operation in 1934 thatwere introduced into the record169 NLRB 877 (1968) Also seeHochschildKohn & Co,Incorporated,184 NLRB 636(1970);Sav-On Drugs,Inc,138 NLRB 1032 (1962)dising, administration, and labor relations policy, but heldthat:Absent a bargaining history in a more comprehensiveunit or functional integration of a sufficient degree toobliterate separate identity, the employees' "fullestfreedom" is maximized, we believe, by treating theemployees in a single store or restaurant of a retailchain operation as normally constituting an appropri-ate unit for collective-bargaining purposes.In cases such asHaag, Hochschzld, Kohn & Co., supra,andFrzsch's Big Boy III-Mar, Inc.,40the Board has recog-nized that the presence of centralized administrative con-trol is characteristic of the retail chain store industry, buthas placed greater significance on the measure of autono-my that has been vested in the local store manager underwhom the employees perform their day-to-day work. Ac-cordingly, individual store units have been found where thebranch store managers have substantial authority in thedaily operation of their facilities, including meaningful par-ticipation in the hiring process, and where they interviewapplicants for employment, evaluate employee perfor-mance, and administer discipline. Other important factorsgenerally considered by the Board in determining whethera single retail store is appropriate or whether it should beaccreted to a broader unit in a retail chain are: the historyof collective bargaining; the extent of centralized and localmanagerial control over labor relations and store policies;the geographic proximity of the stores to each other; thefrequency of an interchange of employees between thestores; and whether any union is seeking a more limited orbroader unit than the unit proposed.41Many of the relevant legal precedents in this area havearisen under Section 9 of the Act, governing the conduct ofrepresentation proceedings and, therefore, are directly con-cerned with initial unit determinations in such cases. How-ever, essentially the same factors are involved in determin-ing whether employees at a subsequently established singlelocation should be absorbed into an existing multiple loca-tion without their consent. Nonetheless, there is an impor-tant difference. As the court noted inSheraton Kauai Cor-poration v. N.L.R.B.,42in cases where the accretion orabsorption of a facility into an existing larger unit is inissue, the employees' rights of self-organization under Sec-tion 7 of the Act are even more clearly at stake than ininitial representation proceedings. In the latter type of pro-ceedings, where a multilocation unit has been found appro-priate, employees at each included single location have anopportunity to participate in the resolution of the represen-tationissue.However,, employees at a new single locationthat has been absorbed into a multilocation unit by accre-tion are denied that opportunity. Accordingly, in view ofSection 7 rights, the defense of accretion has been narrowlyconstrued 4340147 NLRB 551 (1954) Also seePurity Food Stores (Sav-More FoodStores),160 NLRB 651, 656 (1966), enforcement denied 376 F.2d 497 (C A.I,1967),Penn Traffic Company, RiversideDivision,219 NLRB No 35(1975)41Spartans Industries, Inc,169 NLRB 309 (1968), affd 406 F.2d 1002(CA 5, 1969)42 429 F 2d 1352 (CA 9, 1970)43 Sunset House, supra,167 NLRB 870, 873, (1967), enfd 415 F 2d 545(C.A 9, 1969) MEIJER'S THRIFTY ACRES25Therefore, in cases such asSheraton-Kauai Corp., supra,andMelbet Jewelry Co., Inc.,'the Board, noting that em-ployees' rights to self-organization under Section 7 of theAct are not subordinate to the appropriate unit concept ofSection 9(b), has exercised diligence to ensure that Section7 rights could not be abrogated by excessive preoccupationwith "appropriate" unit. In both theSheraton-Kauai Corp.andMelbet Jewelry Co.cases, where the circumstances in-dicated that both the larger multilocation units and thenew singlelocation facilities, respectively, sought to be ac-creted to the larger group could be appropriate for bargain-ing purposes, the Board declined "under the guise of accre-tion" to add the employees to the larger unit withoutaffording them an opportunity to express their preferenceon the matter of a bargaining representative.In the instant case, it appears that the Respondent Em-ployer is involved in a typical retail chain store operationwith the attendent centralized managerial control, as de-tailed above, that is characteristic of this industry. Howev-er, the existence of such factors does not mandate a findingthat the Plymouth store is an accretion to the existingunit 45The great majority of nonsupervisory employees at thePlymouth facility were hired by its local storemanagementand, after the initial flurry of personnel moves necessary tolaunch a new store, there has been but little interchangebetween the Plymouth store employees and those atMeyer'sother stores. As noted, the branch store manager,whose facility is separately rated as to profitability andperformance, is in charge of the day-to-day operations ofhis store with authority, detailed above, that includesinteralia,the areas of hire, discipline, discharge of probationaryand nonunit employees, and release of seasonal employees.He also participates in the grievance procedure, selects theclosing manager, and acting store manager during his briefabsences and has a role in the placement of managerialemployees within the store. In addition, employees areevaluated locally.The significance of the geographic separation of the fa-cility sought to be accreted from the larger group has beenconsidered in cases such asSunset House, supra.Accretionhas not been found to be appropriate with respect to facih-tiesphysically removed from the larger group as they tendto serve different trade areas with separate economic andmarketing considerations.44 180 NLRB 107 (1969)45 See theThe Grand Union Company,176 NLRB 230 (1969), where theBoard declined to find that a single store had accreted to a multilocationchain although many of the elements of centralized managerial control re-lied on herein by the Respondents here were present. The Board in reachingitsdecision inGrand Union,again noted that such factors of centralizedcontrol are of little relevance to the issue of accretion as they are recordkeeping or administrative in nature and do not directly affect the employ-ees' day-to-day work performance or concern the daily matters affecting thecommunity of interest of employees in the store Rather, the Board empha-sized the importance of the authority of the store manager to hire, dis-charge, process grievances, and handle routine daily problems Also, see theBoard's related discussion inPurityFood Stores, Inc. (Sav-More FoodStores),160 NLRB 1651,supraAlthough the First Circuit twice disagreedwith the Board's decisions inPurity Food Stores,at 354 F 2d 926 (1965), and376 F.2d 497 (1967), as noted by the Respondents, with proper respect tothe court, I am, of course, bound by the Board's determinations.The Respondents, as noted, at the hearing, and in theirbriefs, rely heavily upon the Board's 1963 decision inMei-jer Supermarkets, Inc.,142 NLRB 513, from which theydraw historical justification for their position herein. In ad-dition, the Respondents indicate that in later deciding infavor of a single store unit in theHaag Drugcase,supra,the Board specifically distinguished and thereby reaffirmedtheMeyercase.The Respondents, having sought to provethroughout this proceeding that the Company'sessentialoperating methods and policies have not changedsince thetime of theMeyerdecision, now argue that that caseshould still be controlling. Contrary to the position of theRespondents, however, circumstancessince1963 havechanged materially. The firstMeyerdecision established aunit of 17 stores, mostly supermarkets and a warehouse "inGrand Rapids, Michigan, and environs." That unit consist-ed of approximately 1,000 employees. The overall unitsought by the Respondents herein would consist of 25storesmostly giant Thrifty Acres stores and 2 distributioncenters employing a total of about 9,000 unit employees,with many of these employees, including those at the Plym-outh store, situated far from Grand Rapids and'itsimmedi-ate locale. InN.L.R.B. v. Sunset House, supra,in refusing tofind an accretion, the Ninth Circuit,interalia,distin-guished the 1963Meyercase noting that in thatcase, allthe stores were in one city and the immediately surround-ing area, with continual employee interchange, indicatingthat all of the employees could participate without difficul-ty in union activities. The record reveals that such factorsare no longer present. The Board has not allowedits earlierdecisions to continue to control the rights of specific par-tieswhere there later have been material changes in cir-cumstances46The Respondents' argument in form of accretion basedon their above-described long history of bargaining on amultilocation basis is similarly without merit. Although theCIU has been afforded recognition as bargaining represen-tative at the Plymouth store, which, in my view,is a sepa-rate appropriate unit, from the record herein, noting thatthere has been no multistore bargaining involving thePlymouth store and that there is no evidence that the em-ployers of that store had ever freely assented to multistorebargaining on their behalf, I conclude that the Plymouthstore has not been effectively merged into the existing mul-tistore unit.47The Respondent Employer has argued thatto segmentthe Plymouth store would have an adverse, if not chaotic,effect on its centralized operations. However, as noted, thePlymouth facility has not been so integrated that its sepa-ration from the others for purposes of collective bargainingcould obstruct centralized control and effective operationof the chain48 In addition, as the Respondents have creat-ed the present situation, having through the years, accretedabout 8,000 employees to the unit of approximately 1,00046 John's Bargain Store Corporation,160 NLRB 1519 (1966).47 Food FairStores,Inc.,204 NLRB75, 76 (1973).48 SeePurity Food Stores($av-More Food Stores),160 NLRB at 656,supra.InPurity Food Stores, Inc, supra,the Board also noted that the potentialimpact or want thereof of a labor dispute arising at the separate store onthat Employer's otherstores would not, in itself,be a controlling factor indetermining separate unit appropriateness 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees originally certified, Section 7 of the Act wouldappear to compel a finding that the group of 474 employ-ees now employed at the Plymouth store should not also bedeprived of a voice in the selection of their bargaining rep-resentative.It is therefore found that the Respondent Employer andCIU, by enforcing their collective-bargaining agreementand its union-shop provisions as to the Plymouth store em-ployees at a time when CIU was not the freely selectedmajority representative of those employees, unlawfully im-pinged on the statutory right of those employees to expressa free choice as to their bargaining representative. Accord-ingly, it is concluded that the Respondent Employer hasviolated Section 8(a)(1), (2), and (3) and that the CIU hasviolated Section 8(b)(1)(A) and (2) of the Act 49IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in section III,above,occurringinconnectionwithRespondentCompany's operations described in section I, above, have aclose, intimate, and substantial relationship to trade andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the foregoing findings and the entire record in thiscase,Imake the following:CONCLUSIONS OF LAW1.Meijer, Inc., d/b/a Meijer's Thrifty Acres, is an em-ployer within the meaning of Section 2(2) of the Act.2.Consolidated Independent Union, Local 951, the Re-spondentUnion herein, and Retail Store EmployeesUnion, Local 876, Retail Clerks International Association,AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.3.By assisting and recognizing the Respondent Unionas bargaining representative for its employees at its store inPlymouth, Michigan, by maintaining and enforcing a col-lective-bargainingagreement containing union-security49 The Respondents also claim justification for having extended their con-tract to cover the Plymouth store employees on the ground that no otherunion had sought to represent them. In support of this, they introduced intothe record a letter, dated November 18, 1974, to the Respondent Employer'spresident from the Charging Party's secretary-treasurer This letter an-nounced that on the followingday,when the store was to open, the Charg-mg Union would commence "informational picketing" of the store to advisethe public thatMeyerdid not have a labor contract with the ChargingParty The letter further advised that the Charging Party "does not makeany recognitional claims,and disclaims doing so." However,it is apparentfrom the record that the Charging Party's letter played no role in the Re-spondents' decision to extend the contract to the Plymouth store. Well be-fore the said letter was received, consistent with Respondents' existing prac-tices,employee orientation meetings were being held at the Plymouth storeduring which the new employees were being issued the new employee per-sonnel kits containing CIU literature and advised of their obligation tobecome members of the CIU after concluding their 30-day probationaryperiods as a condition of continued employment. In addition, as the Charg-ing Party has pressed its representational interest, including the filing of theunderlying charges herein, there appears to be no merit to the Respondent'scontention.provisions at that facility, thereby encouraging member-ship in the Respondent Union, the Respondent Companyhas engaged in, and is continuing to engage in, unfair laborpractices within the meaning of Section 8(a)(1), (2), and (3)of the Act.4.By obtaining recognition as bargaining representativeat the Respondent Employer's Plymouth, Michigan, storein the absence of support from an uncoerced majority ofthe employees in that store in a unit appropriate for pur-poses of bargaining, and by maintaining and enforcing asto the employees at that facility, a contract containingunion-security provisions, thereby causing the RespondentEmployer to discriminate against employees in violation ofSection 8(a)(3) of the Act, the Respondent Union has en-gaged in, and is continuing to engage in, unfair labor prac-ticeswithin the meaning of Section 8(b)(1)(A) and (2) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they be re-quired to cease and desist therefrom and take certain affir-mative action designed to effectuate the policies of the Act.Ihave found that the Respondent Employer unlawfullyrecognized and rendered support to the Respondent Unionat the Plymouth store and unlawfully enforced a bargain-ing contract containing union-security provisions with thatorganization. I shall, therefore, recommend that the Re-spondent Employer withdraw and withhold all recognitionfrom the Respondent Union as the collective-bargainingrepresentative of its Plymouth employees and cease givingeffect at Plymouth to its contract which expired on August9, 1975, with that organization, or to any extension, renew-al,modification, or supplement thereto, or to any supersed-ing contract, unless and until Respondent Union is certi-fied by the Board as such representative. However, nothingherein shall be construed as requiring the Respondent Em-ployer to vary or abandon the wages, hours, seniority, orother substantive features established in the performanceof said contract, or to prejudice the assertion by employeesof any rights they may have thereunder.Ialso recommend that the Respondents be required,jointly and severally, to reimburse all employees of Re-spondent Employer's Plymouth store, present and former,for dues and initiation fees unlawfully exacted from them,withinterest, asprovided inIsis Plumbing & Heating Co.,133 NLRB 716 (1962).5050 The Respondent Union, citingIntalcoAluminum Corporation vN LR B417 F 2d 361 (C A 9, 1969),Spartans Industries, Inc,169 NLRB309 (1968), enfd 406 F 2d 1002 (C A. 5, 1969), argued in its brief that theRespondents had proceeded in good faith, acting herein on reliance of theprior decisions by the Board and its Regional Director affecting this unitand the long bargaining history that resulted therefrom Accordingly, evenwere it to be found that the Act had been violated, it would be unwarrantedto require reimbursement of union dues and initiation fees as a part of theremedy.Intalco Aluminum,supra,did not involve accretion and in subse-quent accretion cases the Ninth Circuit, which had issuedIntalco Aluminum,ordered reimbursement and specifically restricted itsIntalco Aluminumdeci- MEIJER'S THRIFTY ACRES27The Respondent Employer's coercion of employees tojoin the Respondent Union and its potent support and as-sistance to that organization warrant the inference that thecommission of similar unfair labor practices by them maybe anticipated in the future. The remedy should be coex-tensive with the threat, and I therefore recommend thatRespondent be ordered to cease and desist from infringingin any manner on the rights guaranteed employees by Sec-tion 7 of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record and pursuant to Section 10(c)of the Act, I recommend the following:ORDER 51A. Respondent Employer, Meijer, Inc., d/b/a Meijer'sThriftyAcres, Plymouth,Michigan, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Encouraging membership in Consolidated Indepen-dent Union, Local 951, or in any other labor organizationof its employees, by discriminating in any manner in re-gard to hire or tenure of employment, or any term or con-dition thereof, except to the extent authorized by Section8(a)(3) of the Act.(b)Giving effect to its contract which expired on Au-gust 9, 1975, with the above-named labor organization,with respect to its employees at its Plymouth, Michigan,store, or to any extension, renewal, modification, or sup-plement thereto, or to any superseding agreement, untilsaid labor organization is certified by the National LaborRelations Board as the representative of its employees atits Plymouth store, provided that the Respondent Employ-er, in complying herewith, shall not be required to vary orabandon wage, hour, seniority, or other substantive fea-tures of its relations with employees established in the per-formance of said contract.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed by Section 7 of the Act, except to the extent that thoserights may be affected by an agreement requiring member-ship in the labor organization as a condition of employ-ment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Withhold and withdraw all recognition from Consol-idated Independent Union, Local 951, as the exclusive rep-resentative of its employees at its Plymouth store, until saidlabor organization is duly certified by the National LaborRelations Board as the exclusive representative of such em-ployees.Sion to its facts.SeeSheraton-Kauai Corporationv.N L R B,429 F.2d 1352,1358, fn. 6(C A 9, 1970) Contraryto the contention of the RespondentCIU,'reimbursement was, in fact,'ordered inSpartans Industries,Inc., supra,andSuper Markets General Corporation,d/b/a Shop-Rite, supra51 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order and all objections thereto shall bedeemed waived for all purposes.(b) Post at its Plymouth, Michigan, store copies of theattached notices respectively marked Appendix "A" and"B." 52 Copies of said notices on forms provided by theRegional Director for Region 7, after being duly signed byRespondent Union's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by it toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, records reflecting moneys withheld from wag-es at its Plymouth store for purposes of paying union duesand initiation fees to Consolidated Independent Union,Local 951, showing the disposition of same, and all otherrecords necessary for the determination of the amountsdue in reimbursement of such union dues and initiationfees to individual employees under the terms of this recom-mended Order.(4)Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps have beentaken to comply herewith.B.RespondentUnion,ConsolidatedIndependentUnion, Local 951, its officers, representatives, and agents,shall:1.Cease and desist from:(a)Causing or attempting to cause the Respondent Em-ployer to discriminate against employees in violation ofSection 8(a)(3) of the Act.(b)Giving effect to its contract which expired August 9,1975, with Respondent Company with respect to employ-ees at Respondent Employer's Plymouth, Michigan, store,or to any extension, renewal, modification, or supplementthereto, or to any superseding agreement, until RespondentUnion is certified by the National Labor Relations Boardas the representative of the aforesaid employees of Respon-dent Company.(c) In any other manner restraining or coercing employ-ees of Respondent Employer in the exercise of the rightsguaranteed by Section 7 of the Act, except to the extentthat those rights may be affected by an agreement requir-ing membership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Post at its business office, copies of the attached no-ticemarked "Appendix B." Copies of said notice, on formsprovided by the Regional Director for Region 7, afterbeing duly signed by Respondent Union's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by it to insure that said notices are not altered, de-52 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notices reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDfaced, or covered by any other material.(b)Mail to the Regional Director for Region 7 signedcopies of the notice attached marked "Appendix B" forposting, in places where notices to the Plymouth employeesof Respondent Company are customarily posted for a peri-od of 60 consecutive days thereafter. Copies of said noticesshall be furnished by said, Regional Director, signed by theRespondent Union, and forthwith returned to the RegionalDirector for said posting.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all finan-cial and membership records reflecting monies received ordue from employees of the Respondent Employer's Plym-outh store, as union dues and initiation fees, and all otherrecords necessary for the determination of the amount duein reimbursement of such union dues and initiation fees toindividual employees at that store under the terms of thisrecommended Order.(d)Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHER RECOMMENDED that the Respondent Em-ployer and the Respondent Union shall jointly and sever-ally reimburse all employees for dues and initiation feesexacted from the employees of the former, with interest, asprovided above in "The Remedy."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides were represented by theirattorneys and presented evidence, it has been found thatwe have violated the National Labor Relations Act in cer-tain respects. To correct and remedy these violations, wehave been directed to take certain actions and to post thisnotice.WE WILL NOT recognize and WE WILL withhold recog-nition from Consolidated Independent Union, Local951, as the exclusive representative of our Plymouth,Michigan, employees, for the purposes of collectivebargaining, until said labor organization is certified bythe National Labor Relations Board as the representa-tive of those employees.WE WILL NOT give effect at our Plymouth store to ouragreement, which expired on August 9, 1975, with theabove-named labor organization, or to any extension,renewal, modification, or supplement thereof, or anysuperseding agreement, until that Union is certified bythe National Labor Relations Board as the representa-tive of said employees.WE WILL NOT encourage membership in Consolidat-ed Independent Union, Local 951, or in any other la-bor organization of our employees, by compelling ouremployees, to become or remain members of such or-ganization, and WE WILL NOT discriminate in any othermanner in regard to their hire or tenure of employ-ment, or any term or condition thereof, except to theextent authorized by Section 8(a)(3) of the Act.WE WILL jointly and severally with Consolidated In-dependent Union, Local 951, make whole the employ-ees of our Plymouth store, with interest, for dues andinitiation fees paid to the above-named labor organi-zation.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed by Section 7 of the Act, except tothe extent those rights may be affected by an agree-ment requiring membership in a labor organization asa condition of employment, as authorized by Section8(a)(3) of the Act.All our employees are free to become, remain, or to re-frain from becoming or remaining members of the above-named or any other labor organization.MEIJER, INC., d/b/a MEIJER's THRIFTY ACRESAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides were represented by theirattorneys and presented evidence, it has been found thatwe have violated the National Labor Relations Act in cer-tain respects. To correct and remedy these violations, wehave been directed to take certain actions and to post thisnotice.WE WILL NOT give effect to our agreement which ex-pired on August 9, 1975, with Meijer, Inc., d/b/aMeijer's Thrifty Acres, at their Plymouth, Michigan,store.WE WILL NOT, at said Plymouth, Michigan, store, en-ter into, give effect to, or enforce any extension, re-newal, modification, or supplement thereof, or any su-perseding agreement, until we shall have been dulycertified by the National Labor Relations Board as therepresentative of the said employees of Meijer, Inc.WE WILL NOT cause, or attempt to cause, Meijer, Inc.,to discriminate against employees in violation of Sec-tion 8(a)(3) of the Act.WE WILL, jointly and severally, with Meijer, Inc.,make whole, with interest, the employees of theirPlymouth store for dues and initiation fees paid bythem to us.WE WILL NOT in any other manner restrain or coercethe employees of said Employer in the exercise of therights guaranteed by Section 7 of the Act, except tothe extent those rights may be affected by an agree-ment requiring membership in a labor organization asa condition of employment, as authorized by Section8(a)(3) of the Act.CONSOLIDATED INDEPENDENT UNION, LOCAL 951